Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 11/05/2020 are entered.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
In page 11 of Remarks, Applicant alleged that the boundaries in Otto does not define a high-risk area, and that the boundaries simply correspond to working boundaries.
The Examiner respectfully disagrees. 
The recited language “high-risk” is subjective at best. What is defined as high-risk in the claim? There is no such explicable measurement/metrics of risks to base upon in view of what is presented in the claim. Therefore, without one’s own metrics, Applicant cannot reasonably make this argument. 
Furthermore, the Examiner asserts that any region within the human body presents high risk to the well-being when unnecessarily being intruded by surgery equipments or any tools that might incur damage for that matter.  The boundaries in Otto (as presented in at least ¶0158, 0161, 0162, Fig. 3A, 0164) draw clear lines on what should be worked upon and what should not be beyond.  If surgery tools go beyond what it is supposed to go, it presents high risk to health tissues (physical image, infection), who to say those damages are not serious? And indeed in at least 0169, Otto discusses the importance of a carefully orchestrated operation planning, due to risks to other tissues that might prone to damage or otherwise weakened.  
Claim 18 and all other related dependent claims of claim 1 and 18 are argued similarly and thus addressed by the same reasoning. 
Per claim 15, per at least ¶0220, Otto makes clear a resection depth is used an input to generate resection data to be followed by the surgical system as a haptic boundary.  Through ¶0158-0153, it is clear that the haptic boundaries are three dimensional with at least a vertical dimension that is corresponding to the resection depth. See ¶0191, a plurality of patient bones are generated and analysis and for generating a resection plan. See also ¶0254-0262 for further detailed discussions.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Otto et al. (US 2017/0340389).
As to claim 1:
Otto discloses an apparatus comprising:

(a)    a surgical instrument (Fig. 1, surgical tool 58); and

(b) a safety feature interface that is configurable on a user device (See ¶0151, 0163, 0177, interface for displaying anatomical structure for the surgeon and for inputting or modifying boundaries)

(c)    an image guided surgery navigation system (¶0151, 0153, also at least ¶0163, optical navigation system 42) configured to track the position of at least one portion of the surgical instrument in order to produce a set of procedure data during a procedure (See at least ¶0153, 0172 navigation system 42 configured to produce data of position, origination, speed, acceleration etc… for at least a tracked part of the surgical tool ) wherein the image guided surgery navigation system is further configured to:

(i)    receive a set of safety feature definitions associated with locations within anatomy of a patient, (See ¶0158, 0161, 0162, see also Fig. 3A ¶0164  the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person) wherein the set of safety feature definitions comprises a set of boundaries received via the safety feature interface,  See ¶0158, 0161, 0162, see also Fig. 3A ¶0164  the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person) wherein each boundary of the set of boundaries defines a high-risk area of at least one preoperative image of a set of preoperative images of the anatomy of the patient, (¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool crossing or coming to contact with the boundary, or has penetrated past the boundary by a predetermined distance/depth.  As the boundary defines the limits of the intended working area in/on the anatomy of the person, therefore the crossing, contract, or over-penetration constitutes a risk factor to a patient, i.e. unintended cutting or penetration of body tissue or organs that are not intended to be cut etc.)


(ii)    as the set of procedure data is produced, compare the set of procedure data to the set of safety feature definitions to determine if any portion of the set of procedure data indicates any risk factors associated with the surgical instrument based on the tracked position of the at least one portion of the surgical instrument within the anatomy of the patient, (¶0172, the system observes position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries. ¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool crossing or coming to contact with the boundary, or has penetrated past the boundary by a predetermined distance/depth.  As the boundary defines the limits of the intended working area in/on the anatomy of the person, therefore the crossing, contract, or over-penetration constitutes a risk factor to a patient, i.e. unintended cutting or penetration of body tissue or organs that are not intended to be cut etc.)

(iii)    where a risk factor is indicated, perform a risk mitigation task based upon that risk factor.
See at least ¶0173-1075, as the detection of the crossing, contract, or over-penetration is realized, the system provides at least one action to reduce such risk, including providing alert, altering movement, force, and/or assisting the surgeon to make corrective modifications)

As to claim 15:
Otto discloses a method for reducing patient risk associated with the use of a surgical instrument during a procedure (Abstract, surgical tool 58), the method comprising the steps:

(a)    displaying a set of pre-operative images to a physician, the pre-operative images depicting anatomical structures of a patient; (See ¶0151, 0163, displaying anatomical structure for the surgeon)

(b)    receiving a set of boundaries via a safety feature interface, and an input defining a depth associated with a first boundary from the set of the boundaries, wherein the method comprising applying the first boundary to the set of pre-operative images based on the depth to produce an unbroken boundary extending across two or more of the pre-operative images, (at least ¶0220, Otto makes clear a resection depth is used an input to generate resection data to be followed by the surgical system as a haptic boundary.  Through ¶0158-0153, it is clear that the haptic boundaries are three dimensional with at least a vertical dimension that is corresponding to the resection depth. See ¶0191, a plurality of patient bones are generated and analysis and for generating a resection plan. See also ¶0254-0262 for further detailed discussions) and wherein each boundary of the set of boundaries is associated with one or more anatomical structures depicted in one or more of the set of pre-operative images; (See at least ¶0163, Fig. 3A, boundaries for surgery operation, See ¶0158, 0161, 0162, see also Fig. 3A ¶0164  the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person)

(c)    tracking a position of at least one portion of the surgical instrument with
an image guided surgical navigation system during the procedure and producing a set of procedure data based thereon; (¶0172, the system observes and produce information of position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries)

(d)    comparing the set of procedure data to the set of boundaries to determine whether the surgical instrument is proximate to any boundary in the set of boundaries; (¶0172, the system observes position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries. ¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool crossing or coming to contact with the boundary, or has penetrated past the boundary by a predetermined distance/depth.  As the boundary defines the limits of the intended working area in/on the anatomy of the person, therefore the crossing, contract, or over-penetration constitutes a risk factor to a patient, i.e. unintended cutting or penetration of body tissue or organs that are not intended to be cut etc.)


See at least ¶0173-1075, as the detection of the crossing, contract, or over-penetration is realized, the system provides at least one action to reduce such risk, including providing alert, altering movement, force, and/or assisting the surgeon to make corrective modifications)


As to claim 17:
Otto discloses all limitations of claim 15, further comprising the steps of:
(a)    receiving a set of risk mitigation tasks; (¶0171, the system is configured to perform one or more of tasks to avoid risks, haptic/tactile feedback, and alteration of operation behavior)
(b)    associating each of the set of boundaries with at least one risk mitigation task in the set of risk mitigation tasks, wherein the set of risk mitigation tasks comprises one or more of:(i)    n audible alert configured to produce a sound when performed, or (ii)    an instrument operation override configured to change the operation of the surgical instrument when performed.
(¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool has displaced past a boundary by a predetermined distance/depth, i.e. unsafe displacement and react by haptic alerts or reduces force/speed)

As to claim 18:
Fig. 1, surgical tool 58); during a procedure in order to produce a set of procedure data, (See at least ¶0153, 0172 navigation system 42 configured to produce data of position, origination, speed, acceleration etc… for at least a tracked part of the surgical tool) wherein the image guided surgery navigation system is further configured to:

(i) receive a set of safety feature definitions, (See ¶0158, 0161, 0162, see also Fig. 3A ¶0164 the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person)

(ii)    as the set of procedure data is produced, compare the set of procedure data to the set of safety feature definitions to determine if any portion of the set of procedure data indicates any risk factors associated with a position of the surgical instrument within a patient, (¶0172, the system observes position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries. ¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool crossing or coming to contact with the boundary, or has penetrated past the boundary by a predetermined distance/depth.  As the boundary defines the limits of the intended working area in/on the anatomy of the person, therefore the crossing, contract, or over-penetration constitutes a risk factor to a patient, i.e. unintended cutting or penetration of body tissue or organs that are not intended to be cut etc.)


See at least ¶0173-1075, as the detection of the crossing, contract, or over-penetration is realized, the system provides at least one action to reduce such risk, including providing alert, altering movement, force, and/or assisting the surgeon to make corrective modifications)





As to claim 2:
Otto discloses all limitations of claim 1, and further discloses the apparatus further comprising 
the image guided surgery navigation system is further configured to indicate the risk factor when the set of procedure data indicates that the surgical instrument is proximate to the high-risk area of a boundary. (¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool crossing or coming to contact with the boundary, or has penetrated past the boundary by a predetermined distance/depth.  As the boundary defines the limits of the intended working area in/on the anatomy of the person, therefore the crossing, contract, or over-penetration constitutes a risk factor to a patient, i.e. unintended cutting or penetration of body tissue or organs that are not intended to be cut etc.)

As to claim 3:
See at least ¶0158, inputting details of a surgical plan, which include at least a boundary)

As to claim 4:
Otto discloses all limitations of claim 3, wherein the safety feature interface is configured to receive the input defining the boundary line as a drawn line via a touchscreen input of a user device on which the safety feature interface is configured. (See at least ¶0158, inputting details of a surgical plan, which include at least a boundary. See ¶0329, inputting means include touch display screen)

As to claim 5:
Otto discloses all limitations of claim 1, wherein the safety feature interface is configured to:

(i)    receive input defining a boundary line of the set of boundaries and a depth associated with the boundary line, (See ¶0158, 0161, and 0162, see also Fig. 3A ¶0164 the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person. See 0211, resection depth as virtual boundary)


(ii)    apply the boundary line to the set of pre-operative images based on the depth to produce a boundary area and add the boundary area to the set of boundaries. (See at least ¶0163, 0164, Fig. 3A, the boundary or boundaries are applied on the images. ¶0179, 0180, the boundaries can be activated or deactivated to create an open portion or a surface, i.e. area. The result is added to a part of surgical plan)


As to claim 6:
Otto discloses all limitations of claim 1, wherein the safety feature interface is configured to:

(i)    receive input defining a boundary area of the set of boundaries and a depth associated with the boundary area, (See ¶0158, 0161, and 0162, see also Fig. 3A ¶0164 the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person. See 0211, resection depth as virtual boundary. ¶0179, 0180, the boundaries can be activated or deactivated to create an open portion or a surface, i.e. area. The result is added to a part of surgical plan) and

(ii)    apply the boundary area to the set of pre-operative images based on the depth to produce a three-dimensional boundary area and add the three-dimensional boundary area to the set of boundaries. (¶0179, 0180, the boundaries can be activated or deactivated to create an open portion or a surface, i.e. area. The result is added to a part of surgical plan. ¶0164 the boundaries include surfaces that fully enclose and surround a three-dimensional volume) 



As to claim 7:
Otto discloses all limitations of claim 1, wherein the safety feature interface is configured to:

(i)    receive input defining a first boundary on a first pre-operative image of the set of preoperative images and a second boundary on a second pre-operative image of the set of preoperative images, (See ¶0075, 0156, 0157, a 3-D dimensional anatomy is generated from a plurality of pre-operative images)

(ii)    produce a third boundary by connecting the first boundary with the second boundary across at least one intervening image of the set of pre-operative images. (¶0179, 0180, the boundaries can be activated or deactivated to create an open portion or a surface, i.e. area. The result is added to a part of surgical plan. ¶0164 the boundaries include surfaces, i.e. existed in different surfaces defined by individual pre-operative images, which fully enclose and surround a three-dimensional volume)


As to claim 8:
Otto discloses all limitations of claim 1, wherein the set of safety feature definitions comprise a set of movement pattern thresholds, wherein each of the set movement pattern thresholds defines a high-risk movement associated with the surgical instrument, and wherein the image 
(¶0172, the system observes movement of the surgical tools relative to the one or more boundaries. ¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool has displaced past a boundary by a predetermined distance/depth, i.e. unsafe displacement and react by haptic alerts or reduces force/speed)




As to claim 11:
Otto discloses all limitations of claim 1, wherein the set of safety feature definitions comprise:

(i)    a set of boundaries indicating one or more high risk areas on a set of pre-operative images, , (See ¶0158, 0161, 0162, see also Fig. 3A ¶0164  the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person)


(ii)    a set of movement patterns indicating high risk movements of the surgical device, (¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool has displaced past each boundary by a predetermined distance/depth, i.e. unsafe displacement and react by haptic alerts or reduces force/speed)

(iii)    a set of risk mitigation tasks, wherein each of the set of boundaries and each of the set of movements patterns is associated with at least one risk mitigation task. (See ¶0173, 0174, tasks including alerting, altering movements, force or speed)

As to claim 12:
Otto discloses all limitations of claim 11, wherein the set of risk mitigation tasks comprises one or more of:

(i)    an audible alert configured to produce a sound when performed,

(ii)    a visual alert configured to produce a light when performed, or

(iii)    an instrument operation override configured to change the operation of the surgical instrument when performed.
 (See the risk mitigation tasks detailed in ¶0171, haptic, tactile, and change of operation, see also ¶0164)

As to claim 13:
Otto discloses all limitations of claim 11, wherein the set of risk mitigation tasks comprise a prioritized processing task, (See ¶0173, 0174, tasks including alerting, altering movements, force or speed, which are immediately incurred when violation is detected) and wherein the prioritized processing task is configured to, when performed, cause the image guided surgery navigation system to:

(i)    determine a subset of procedure data from the set of procedure data and a safety feature definition of the set of safety feature definitions that caused the prioritized processing task to be performed, (¶0172, the system observes movement of the surgical tools relative to the one or more boundaries. ¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool has displaced past a boundary by a predetermined distance/depth, i.e. unsafe displacement)
 and

(ii)    prioritize the processing of a set of subsequent procedure data that is associated with the subset of procedure data and the safety feature definition. (See ¶0173, 0174, tasks including alerting, altering movements, force or speed, which are immediately incurred when violation is detected)

As to claim 14:
Otto discloses all limitations of claim 1, wherein the surgical instrument comprises a surgical cutting instrument. (See ¶0174, cutting tool)

As to claim 19:   
See at least ¶0163, Fig. 3A, boundaries for surgery operation, See ¶0158, 0161, 0162, see also Fig. 3A ¶0164  the system obtains a surgical plan comprising operation parameters including virtual boundaries that corresponds to working boundaries associated with locations within a body structure of a person), wherein the image guided surgery navigation system is further configured to:

(i)    receive the set of boundaries as a set of lines drawn on one or more of the set of pre-operative images via a touchscreen input of a safety feature interface, and. (See at least ¶0158, inputting details of a surgical plan, which include at least a boundary. See ¶0329, inputting means include touch display screen)


(ii)    indicate the risk factor when the set of procedure data indicates that the surgical instrument is proximate to the high-risk area of a boundary. (¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool has displaced past a boundary by a predetermined distance/depth, i.e. unsafe displacement and react by haptic alerts or reduces force/speed)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (US 2017/0340389) in view of Felder et al. (US 2017/0049517).

As to claim 9.


Felder, in a related field of endeavor, a robotic surgical system (Abstract) that, for purpose of safety, detects whether movement speed of the tool exceeding a threshold (See ¶0119).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Otto’s system to detect whether movement speed of the tool exceeding a threshold, since Otto already did monitoring velocity for purpose of safety in at least  ¶0172. Such implementation allows detection of alarm condition (Felder, ¶0119) for safety purpose.


As to claim 20:
Otto discloses all limitations of claim 19, the set of safety feature definitions further comprising a set of movement patterns, wherein each movement pattern in the set of movement patterns defines a high-risk movement associated with the surgical instrument, wherein the image guided surgery navigation system is further configured to indicate the risk factor when the set of procedure data indicates that the surgical instrument has performed the high-risk movement, (¶0173, 0174, the system uses the information pertaining position, orientation, pose, velocity, and acceleration of the surgical tools relative to the one or more boundaries to determine whether the tool has displaced past a boundary by a predetermined distance/depth, i.e. unsafe displacement and react by haptic alerts or reduces force/speed)

Otto however is silent on the set of movement patterns is configured to detect at least a linear speed of the surgical instrument exceeding a speed threshold.

Felder, in a related field of endeavor, a robotic surgical system (Abstract) that, for purpose of safety, detects whether movement speed of the tool exceeding a threshold (See ¶0119).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Otto’s system to detect whether movement speed of the tool exceeding a threshold, since Otto already did monitoring velocity for purpose of safety in at least  ¶0172. Such implementation allows detection of alarm condition (Felder, ¶0119) for safety purpose.

Allowable Subject Matter
Claims 10, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/QUAN M HUA/Primary Examiner, Art Unit 2645